 BURLINGAME SAABKJB Development Corporation d/b/a BurlingameSaabandInternational Association of Machin-istsand Aerospace Workers,AFL-CIO, Dis-trictLodge 190, Local Lodge1414. Case 20-CA-22089August 23, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSHIGGINS AND DEVANEYOn February 22, 1989, Administrative LawJudge Jerold H. Shapiro issued the attached deci-sion.The Charging Party filed exceptions and asupporting brief, and the Respondent filed an an-swering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2and to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.iThe ChargingParty has excepted to some of the judge'scredibilityfindings.The Board's establishedpolicy is notto overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDryWall Products,91NLRB 544 (1950), enfd 188F 2d 362 (3d Cir1951).We havecarefully examinedthe recordand find nobasis for re-versing the findings2 The judge found,and we agree that the Respondent did not violateSec. 8(a)(5) of the Actby refusing to recognize and bargain with theUnion afterJune 30,1988. In its defense,the Respondent relied on a peti-tion signedby a majorityof its bargaining unit employees which statedthat the employees "no longer grant exclusive representation to [theUnion] ...:. The ChargingParty argues,inter alia,that the petitionwas taintedby theRespondent's announcement,before thecirculation ofthe petition,of unilateral changes in the employees'terms and conditionsof employment.We agree with the judge that the issue of petition taintbased on alleged unlawful unilateral changes was not fully andfairly liti-gatedAssuming arguendo that this issue was fully and fairly litigated, wefind insufficient evidence to establish that the Respondent,on acquiringits predecessor's facility,acted unlawfully in unilaterally setting the em-ployees'initial terms and conditions of employment SeeBurnsSecurityServices,406 U S 272, 294-95 (1972),Fremont Ford,289 NLRB 1290,1295 (1988);Holiday Inn of Victorwlle,284 NLRB 916 (1987),Spruce UpCorp,209 NLRB 194, 195 (1974),enfd.per curiam529 F.2d 516 (4th Cir.1975).Christine A. Rails,for the General Counsel.Robert G.HultengandJoseph P.Ryan (Littler,Mendelson,Fastiff & Tichy),for the Respondent.David A.Rosenfeld (Van Bourg,Weinberg,Roger & Ro-senfeld),for the Charging Party.DECISIONSTATEMENT OF THE CASE227JERROLD H. SHAPIRO, Administrative Law Judge.This proceeding in which I conducted a hearing on No-vember 14, 1988,1 is based on an unfair labor practicecharge filed on July 18 by International Association ofMachinists and Aerospace Workers, AFL-CIO, DistrictLodge 190, Local Lodge 1414 (Union), and upon a com-plaint issued September 1 by the Regional Director forRegion 32 of the National Labor Relations Board(Board), on behalf of the Board's General Counsel, alleg-ing that KJB Development Corporation d/b/a Burlin-gameSaab (Respondent) violated Section 8(a)(1) and (5)of the National Labor Relations Act (Act).The complaint alleges that on June 20 Respondentpurchased and began operating a business formerlyowned and operated by another employer and that as asuccessor employer to the former employer, Respondentwas obligated to recognize and bargain with the Unionas the exclusive bargaining agent of Respondent's em-ployeesin anappropriate unit, and further alleges thatsince June 30, in violation of Section 8(a)(5) and (1) ofthe Act, Respondent has failed and refused to recognizeand bargain with the Union as the unit employees' col-lective-bargaining representative. The complaintalso al-leges that Respondent violated Section 8(a)(1) of the Actbetween June 15 and July 1, when its servicemanager,Ron Allee, told employees they would have to leave theUnion by July 1 and solicited employees' resignationsfrom the Union.2 It further alleges Respondent violatedSection 8(a)(1) of the Act when its owner and generalmanager, Bruce Qvale, allegedly engaged in the follow-ing conduct: On or about June 2 interrogated employeesabout their union membership, activities, and sympathiesand solicited them to withdraw from union membership;On about June 2 told employees Respondent intended tomake thebusiness nonunion;On about June 9 told em-ployees Respondent would be nonunion and would notsign a contract with the Union.3 On about June 17 andinmid-July told employees Respondent would not sign acontractwith the Union. Respondent filed a timelyanswer denying the commission of the alleged unfairlabor practices.4iAll dateshereinafter refer to the year 1988,unless stated otherwise2 Par.7(f) of the complaintalleges in substance that on several occa-sions between June15 and July 1,Allee interrogated employees abouttheir union membership and sympathies In her posthearing brief counselfor the General Counsel movedto amend this paragraph to instead allegethat on or about June15 to July 1, Allee solicitedemployees' resignationsfrom the Union General Counsel'smotion is granted.9 Par.7(c) of the complaint alleges in substance that on or about June 9Respondent gave employees the impression it would be futile for them tosupport theUnion when Qvale told themRespondent would be nonunionand would notrecognizethe UnionIn her posthearing brief counsel fortheGeneralCounsel movedto amend this paragraph to instead allegethat on or about June 9 Respondent gave employees the impression itwould be futilefor them tosupport the Union whenQvale told them Re-spondentwould be nonunionand would not sign a contractwith theUnion. General Counsel'smotion is granted4 In its answer Respondent admits that its business involved in this casemeets the Board's applicable discretionary jurisdictional standard and thatRespondent is an employer engaged in commercewithin themeaning ofContinued296 NLRB No. 31 228DECISIONS OF THENATIONALLABOR RELATIONS BOARDOn the entire record,from my observation of the de-meanor of the witnesses,and having considered the par-ties' posthearing briefs, I make the following5FINDINGS OF FACTI.THEALLEGED UNFAIRLABOR PRACTICESA. The Evidence1.The settingOn June 20Respondent purchased an automobile deal-ership located in San Mateo,California,owned and oper-ated by a companydoing businessasCole European(Cole European),and on the sameday commenced tooperatethe dealershipand do business as BurlingameSaab.Previously,inMay, Respondent'svicepresident,BruceQvale, signeda letterof intent to purchase thedealership.Duringthe period Cole European ownedand operatedthe dealership,itsmechanics and servicewriterswererepresentedby the Union and whenthe dealership wassold toRespondentthey were covered by a collective-bargaining agreementbetween Cole European and theUnion effectiveJune16, 1986, through July 15, 1989.Another labororganization,Teamsters Local No. 665representedCole European'sparts departmentemploy-ees.Immediatelybefore it stopped doingbusiness on June20,Cole Europeanemployed approximately seven oreightmechanics and one servicewriter.On June 20,when Respondentpurchasedand commenced operatingthe dealershipasBurlingame Saab, Respondent em-ployed fourmechanics(Ron Parola,RussellMcKay,JohnSmith,and Ed Clark)and one servicewriter,Wil-liamMadamba.These employeeshad beenemployed byCole Europeanin the same positions.The complaint al-leges, Respondent admits,and I find that when Respond-ent purchasedthe dealership from Cole European onJune 20 and when it commencedto operatethe dealer-ship as BurlingameSaab on that date,Respondent was asuccessoremployer to thepredecessoremployer withinthe meaning of Section8(a)(5) of the Act,and as a suc-cessoremployerwas obligated to recognize and bargainwith the Union as theexclusivecollective-bargainingrepresentative of Respondent'smechanics and servicewriter.BruceQvale,Respondent's vice president,is the gener-almanager of Burlingame Saab.The servicewriter andmechanicsemployed byBurlingameSaabare supervisedby Ronald Allee,its service manager.Allee occupied thesame positionwith thepredecessoremployer, Cole Euro-pean.The complaintalleges and Respondent's answer tothe complaint admits that at all times materialQvale andAllee were supervisors of Respondent withinthe mean-ing of Section2(11) of the Act andagents of Respondentwithinthe meaningof Section 2(13) of the Act.Sec 2(6) and(7) of the ActAlso, in its answer,Respondent admits thatthe Union is a labor organization within the meaning of Sec 2(5) of theAct.8 Respondent'smotion to strike portions of the Charging Party's post-hearing brief is denied.Bruce Qvale is also vice president and general manag-er ofanother motor vehicle dealership,BritishMotorCar Distributors,LTD, locatedin San Francisco, Cali-fornia.The servicedepartment employeesemployed bythatdealership are represented byMachinistsUnionLocal No.1305, but asof thedate of the hearing in thiscase were not coveredby a collective-bargaining agree-ment because British Motor Car Distributors and Ma-chinistsUnion Local No. 1305were still in the processof negotiating an agreement to replace the one whichhad expired 4 or 5 years previously.The parts depart-ment employees employed by British MotorCar Distrib-utors were at one time representedby Teamsters UnionLocal No.665, but early in 1988,in a Board-conductedelection, they voted to decertifythat union as their col-lective-bargaining representative.2.Qvale'smeeting with the mechanicsIn June, several days prior to Respondent's purchaseof thedealershipfrom ColeEuropean,Respondent's vicepresident and general manager,Qvale,held a meeting atthe dealership with all of Cole European'smechanics, atwhich time representatives from an insurance companyexplained to them the health,welfare and pension pro-grams which Respondent intended to implement when ittook over the business.Immediately following this pres-entation,Qvale spoke to the mechanics about Respond-ent's plansfor thedealership and answered questions.General Counsel contends that, in response to an em-ployee's question about the Union,Qvaledeclared Re-spondent would negotiate with the Union, but would notsign a contract with the Union.The evidence pertinentto an evaluation of this contention is set forth below.Ronald Parola,a witness called by the General Coun-sel,was one of the Cole European mechanics hired byRespondent,but was no longer employed by Respondentwhen he testified,having quit the working day beforethe hearing.He testified that at this meeting, John Smith,one of the mechanics,askedQvale if the employeeswould still be in the Union and the dealership remain aunion shop when Respondent operated it. Parola at firsttestifiedQvale answered by stating,"Iwill not sign aUnion contract but I will negotiate."Later, during cross-examination,Parola testified that when Qvale respondedhe would not sign a contract,he worded his response interms of not signing the existing contract between theUnion and Cole European. Although Parola shortlythereafter repudiated this testimony,he ultimately reluc-tantly conceded he was not sure whether Qvale stated hewould not sign"the" rather than "a" union contract.John Smith,a witness called by the General Counsel,was one of the Cole Europeans mechanics hired by Re-spondent and, when he testified,was still employed byRespondent.He testified that other than introducing theemployees to the insurance company's representatives,thatQvaleduring the meeting said nothing else to theemployees. But, in an August10 affidavitsubmitted tothe Board during the investigatory stage of this case,Smith described several things that Qvale said to the me-chanics at the meeting and specifically stated in the affi- BURLINGAME SAABdavit that Qvale made no reference to the Union duringthe meeting.Robin Riedel,a witness called by the General Counsel,was one of the Cole European mechanics whom Re-spondent did not hire.During direct examination Riedeltestified that at the meeting one of the mechanics, whosename he did not remember,asked Qvale if Respondentintended to have a union contract and thatQvalerepliedby stating,he would negotiate but was not going to sign"a contract"with the Union.Riedel further testified thatwhen Qvale said this, he explained to the mechanics thatitwould not matter if they wanted a union contract, thatRespondent would not have "a Union contract,"that hewould not sign one, and also mentioned that his SanFrancisco dealership'semployees had left the Union.Riedel also testified that Qvale said other things aboutthe Union and further explained to the mechanics whyhe would not sign a contract with the Union.Duringcross-examination,however,Riedel substantiallymodi-fied his aforesaid testimony; he testified Qvale did notsimply state he would not sign"a" union contract, butthatQvale explained to the mechanics that the unioncontract he would not sign was the contract currently ineffect between the Union and Cole European.RussellMcKay,a witness called by the General Coun-sel,was one of the Cole European mechanics hired byRespondent and, when he testified,was still employed byRespondent.Contrary to all the other witnesses,he testi-fiedQvale'smeeting with the mechanics occurred 3 or 4days after Respondent's June 20 purchase of the dealer-ship,rather than several days prior to the purchase. Ondirect examination he also testified Qvale said nothingabout the Union to the mechanics who attended themeeting.At this point the General Counsel,to refreshMcKay's memory, showed him the portion of his August25 affidavit,an affidavit submitted to the Board'sGener-alCounsel during the investigation of this case,inwhichMcKay stated that during this meeting either mechanicParola or mechanic Smith asked if Qvale intended "tohonor the Union as the bargaining agent," and thatQvale answered by stating, "no, you can stay in theUnion if you choose to but I am not going to recognizetheUnion as the bargaining agent."Afterreading thisportion of his affidavit,McKay testified Qvale stated itwould be fine with him if the mechanics chose to remainin the Union and also stated that if employees wanted tostay in the Union because of union benefits,thatQvalewould recognize the Union.At this point McKay was in-structed to reread the above portion of his affidavit,which he did, and after rereading it, testified,"Ican'tquote [Qvale]as [to]that, but to my recollection thatmight have been said."During cross-examinationMcKay testified that eitherParola or Smith asked Qvale whether he would be hon-oring the union contract,or words to that effect, andQvale replied,"he would not honor the contract" andalso stated the employees could remain in the Union ifthey chose to do so.Subsequently,asawitness called by the Union,McKay testified that during this meeting Qvale told themechanics he would not recognize the Union. Thenwhen cross-examined,testified he did not recall whether229Qvale stated he would not recognizethe Union,but testi-fied he assumedQvalewas referring to the union con-tract when he spoke to the employees.I asked McKay toexplain this testimony and, in response,he further testi-fied: "Iwill go by what I stated in the affidavit, in re-gards to I assume he was referring to the contract."Lastly,when asked by Respondent's counsel to state hisbest recollection as to what Qvale stated at the meetingabout the contract,McKay testified:Qvale stated, "hewould not recognize the Union.And I was assuming hewas referring to the contract because he stated that thepeople could stay in the Union if they so choose."Edward Clark,a witnesscalled byRespondent, wasone ofthe ColeEuropean mechanicshired byRespond-ent and,when he testified, was still employed by Re-spondent.During direct examination he testified that em-ployees who attended the meetingasked Qvalewhetheror not theywere to remain in theUnion,and Qvale an-swered by stating, if the employees wanted to be or notto be in the Union,itwas for the employees to decide.He further testifiedQvaledid not state he would not ne-gotiate with the Union or not sign a union contract, buttold the employees he would not completely ignore theUnionand would not say no to a meeting with theUnion.During cross-examinationClark admitted theonly thing he could remember about the Union thatQvale stated at this meeting was Qvale's statement that ifthe employees wanted to be union members it was en-tirely up to them.Bruce Qvale,Respondent'switness,testified that duringthismeeting oneof themechanics asked about "thestatus ofthe Unionsituationhere," and Qvale replied bystating, that when Respondenttookover the operation ofthe dealership it was starting without a union contractand that he did not intend to assume the current contractbetween the Union and Cole European,but would nego-tiate or bargain withthe Union. Qvaledenied saying hewould not sign a union contract or saying he would notrecognize the Union.3.Qvale speaks to Parola shortly after Qvale'smeetingwiththe mechanicsRonald Parola,one of the Cole Europeanmechanicsretainedby Respondent, testified for the General Coun-sel thata few days after Qvale spoke to themechanics asa group,as described supra, thatParola asked him,.,were we or werewe not going to be inthe Union."Parola testifiedQvale replied bystating, "virtually thesame thing he said in the insurance meeting,that hewould not signthe contract."Qvalewas not questionedabout thisconversation.4.Qvalemeets with the service writer and the partsdepartment employeesWilliamMadamba,a witness for the General Counsel,was employed as a service writerby ColeEuropean andwas one of the employees hired by Respondent. He wasemployed by Respondent when he testified.He testifiedthat in June,several days before Respondent's takeoverof the dealership,Qvalemet with him and parts depart-ment employees Dan Wing and Brian Lopez twice; once 230DECISIONSOF THE NATIONALLABOR RELATIONS BOARDearly in June and the second time approximately 1 weeklater,when representatives from an insurance companyspoke to Madamba, Wing,and Lopez about Respond-ent'shealthand pension plans.Regardingthe firstmeeting,Madamba testified thateither Lopez or Wing asked Qvale whether, like the em-ployees employed at Qvale's San Francisco dealership,they would be working without a union contract, thatQvale replied by asking them if they would mind beingemployed in a nonunion shop,and that neither Ma-damba, Lopez, or Wing indicated they would mind.Regarding the second meeting, Madamba testified thatat this meeting Qvale stated he had completed negotia-tions to purchase the dealership from Cole European andtold the employees,"he was not going to be going bythe Union contract that the dealership had been underbefore, which is the one that Robert Cole had negotiatedwith 1414."In an affidavit submitted to the Board'sGeneral Coun-selon August 17, Madamba, with respect to the firstabove-describedmeeting, stated the following: Qvaleasked Madamba, Wing, and Lopez if they had "any ob-jections to withdrawing from the union and working in anonunion shop"and stated they answered by indicatingthey had no objections and further stated that Qvale ex-plained to them that he was "non-union"in San Francis-co and intended to make this shop"non-union" also.In hisAugust 17 affidavit, with respect to Qvale'ssecond meeting with Madamba,Wing, and Lopez, Ma-damba stated the following:Qvale told them the dealer-ship was changing hands and was "going non-union" andalso told them that the employees' benefits would not bereduced and would be even better than in a union shop,because he thought the company's new benefit packagewas better than offered in the "union's contract." In at-tributing those words toQvale,Madamba's affidavit alsostates that those words were the essence of what Qvalesaid to the employees, as Madamba was unable to recallhis exact words.When questioned about the above-described portionsof his affidavit,Madamba testified he was not surewhether his aforesaid testimony and what he stated in hisaffidavitwere accurate insofar as he had stated or testi-fiedQvale used the words"non-union."He testifiedQvalemight have used the phrase "not working under acontract,"rather than"non-union"and testified that theaforesaid statements contained in his affidavit were onlyparaphrasesof what Qvalestated.During cross-examina-tion,Madamba also testified that Qvale essentially toldthe employees that they were not going to be workingunder the same contract as they had been working underwhile employed by Cole European and testified that he(Madamba)equated this statement with the employeeshaving to withdraw from the Union and working in anonunion shop.He testified he could not rememberwhether Qvale ever used the words"non-union," butcould only remember Qvale saying that the employeeswere not going to be working under Cole European'scontract with the Union.He further testified that he as-sumed that,that meant they would be working in a non-union shop.Bruce Qvale testified he only met with Madamba andparts department employees Wing and Lopez on one oc-casion,which was in June, several days before Respond-ent on June 20 took over the operation of the dealership.He testified he spoke to them the same day that the in-surance representatives spoke to the mechanics, as de-scribed supra, and that he spoke to Madamba, Wing, andLopez immediately after they too had been addressed bythe insurance agents.Qvale testified that one of the employees asked him aquestion about the shop's union status which was similarto the question asked by a mechanic at Qvale's previousmeeting that day with the mechanics.Qvalefurther testi-fied he answered the question at this meeting using thesame words as at the mechanics'meeting.As describedsupra, Qvale testified that during the mechanics'meetinghe told the mechanics,in answer to an inquiry, thatwhen Respondent took over the operation of the dealer-ship it was starting without a union contract,explainedhe did not intend to assume the current contract betweenthe Union and Cole European, and stated he would ne-gotiate or bargain withthe Union.Qvale also testified that during his meeting with Ma-damba, Wing, and Lopez,he was questioned about theunion situation at his other dealership in San Franciscoand that he replied by advising the employees that, thatdealershipwas still negotiating with the Union whichrepresented the service department employees and toldthem that the union which represented the parts depart-ment employees had been decertified by those employeesa few months earlier.Qvale testified he did not question Madamba, Wing,and Lopez about the Union nor ask them if they wouldmind being nonunion nor tell them he was operatingnonunion in San Francisco and intended to operate non-union at this dealership also.5.Allee and Qvale speak with Parola about theCompany's benefit programsRonald Parola,one of the mechanics employed byCole European who was retained by Respondent,testi-fied that immediately following Respondent's June 20takeover of the dealership,that Service Manager RonaldAllee spoke to him about the Company's pension plan.He testified Allee told him, "the company could not payinto two pension plans.ThereforeI could not be in theUnion."During cross-examination Parola testified thatwhen Allee told him the Company could not pay intotwo different pension plans, Parola understood this tomeanthat the Company could not pay into both the401K pension plan being offered by the Company andinto the Union's pension plan.Parola further testified that subsequent to the aboveconversation,a few days before July 1, Allee again spoketo him about the Company's pension plan.He testifiedthat Allee, "again asked had I dropped out of the Unionbecause we could not pay into two pension funds," butthat he did not answer the question and simply shrugged.Parola later testified Allee did not question him, as heinitially testified,but simply stated"because we can't payinto two pension plans, you have to be of the Union by BURLINGAME SAABJuly 1st."On June 30 Parola went to the office of Penin-sulaAuto Mechanics,Lodge 1414 and withdrew fromunion membership.Parola also testified that on July 1 General ManagerQvale spoke to him,inAllee'spresence,and askedwhether Parola had withdrawn from the Union, thatParola answered"yes," that Qvale asked"why," andthat Parola told Qvale that Allee had told him to do so.According to Parola, when Qvale heard this, Qvalebecame "rather distraught"and raised his hand to hisforehead and stated,"Oh, no, now we are in for a law-suit."John Smith,one of the mechanics employed by ColeEuropean and retained by Respondent,as a witness forthe Charging Party, testified that late in June,prior tohis filling out the paperwork for the Respondent's health,welfare, and pension plans, that Allee spoke to him aboutthe matter.He testified Allee told him he needed to fillout the paperwork for the new pension and health plansand advised him, "You can't have both plans,both theUnion one and the new company plan, so you'd bettermake up your mind what you want to do." Smith testi-fied this was all that was said about this subject. Therecord reveals that Smith,likeParola,withdrew fromLodge 1414 on June 30.Ronald Allee,Respondent's service manager, testifiedthat between June 27 and June 30 he spoke briefly to allof the employees on an individual basis about the Com-pany's 401K pension plan. He testified he told them thesame thing. More specifically,with respect to his conver-sationwith Parola, he testified he told Parola that if heintended to sign up for the Company's benefit program,he would have to notify the Company's officemanagerand advised him that the Company wanted to start its401K pension plan by July 1 and if Parola intended tosign up for the plan,he would have to let the Company'soffice manager know.Allee testified his above-described conversation withParola was the only one he had with him concerning thissubjectmatter and testified he did not speak to him asecond time about the subject.Allee also testified he didnot tell Parola he had to withdraw from,or could not bein, the Union nor did he ever ask Parola whether he haddropped out of, or withdrawn from, the Union.BruceQvale,Respondent's vice president and generalmanager, testified that between Respondent's takeover ofthe dealership on June 20 and July 1, he spoke to Parolaon one occasion about the paperwork which had to befilledout by Parola if he wanted to participate in theCompany's 401K pension plan. Qvale testified he spoketoParola alone, at Parola'swork station, and askedwhether he had completed the paperwork for the Com-pany's benefit plan, that Parola answered by stating hehad completed the paperwork as instructed by Allee, andtold Qvale that Allee had mentioned to him that he hadto choose between the 401K plan and the Union planand had explained to him that the Company was under aJuly 1 deadline insofar as instituting the 401K plan wasconcerned. Qvale further testified that during this con-versation Parola informed Qvale that when Allee hadspoken to him about the paperwork for the Company's401K plan, that Allee had asked him,"Have you with-231drawn from the Union,and if so, which plan do youwish to take?"Qvalefurther testified that upon hearing the lastremark attributed by Parola to Allee, that Qvale wentimmediately to the office and specifically asked Allee if,in speaking to Parola about the Company's 401K pensionplan, the conversation had involved the subject of Parolawithdrawing from the Union. Allee, according to Qvale,denied telling Parola he had to withdraw from the Unionto get into the 401K plan.Alleewas not questioned concerning his above-de-scribed conversation with Qvale.However, he did cor-roborate Qvale's testimony that Allee was not presentwhen Qvale spoke to Parola about the 401K pensionplan.6.Qvale's mid-July conversation with SmithJohn Smith,a witness called by the General Counsel,was one of the Cole European mechanics retained byRespondent and was stillemployed byRespondent whenhe testified.He testified that in mid-July,while at hisworkbench,he complained to Respondent'svice presi-dent and general manager,Qvale,that the employees hadlost a $1-an-hour pay raise by leaving the Union and thathe did not think it was fair that he had a wait anotheryear for a pay raise.Qvale, according to Smith's testimo-ny, answered by stating,"That's the way it's going to beright now. So do something next year."Smith testifiedthis ended the conversation.During the investigatory stage of this case, on August10, Smith submitted an affidavit to the Board's investiga-tor whichstated in pertinent part:While I was working at my bench on or about July15, 1988 . . . I was talking to BruceQvale aboutthe fact that the employees had lost the 1.00 perhour due to us under the union contract. . . . Istated to Qvale "that does not seem right that wehave to wait another year to get a raise."Qvalethen stated "that is the way it is." We talked aboutthe raise.Bruce Qvale stated"you can stay in theunion if you want but you won'tget 1.00 wage in-crease and I won't sign a union contract."Qvalemighthave juststated'Iwon't sign a contract.' Hemeant a Union contract.I cannot recall if he specifi-cally used the term "union"but that is what hemeant.The conversation then ended and Qvale left.After reading this portion of his affidavit,Smith testifiedhe had nothing to add to his above-describedtestimony.In other words, there is a significant conflict between histestimony and the description contained in his affidavitconcerning his mid-July conversation with Qvale.7.Respondent's refusal to recognize and bargainwith the UnionAs described supra, the mechanics and service writersemployed by Cole European, the predecessor employerherein,were represented for purposes of collective bar-gaining by the Union-International Association of Ma-chinistsandAerospaceWorkers,AFL-CIO,District 232DECISIONSOF THE NATIONALLABOR RELATIONS BOARDLodge 190, Local Lodge 1414-and theirterms and con-ditions ofemploymentwere governed by a collective-bargaining agreement betweenthe Union and Cole Euro-pean.Also, as I have foundsupra,when Respondentpurchased the businessfrom ColeEuropeanon June 20and beganto operatethe business as Burlingame Saab onthat same date, Respondent was a successor-employer toCole European for purposes of the National Labor Rela-tionsAct andas a successor-employerwas obligated torecognize and bargainwith the Unionas the exclusivecollective-bargaining representative of Respondent's me-chanics and servicewriters.On June 28Union Business RepresentativeCharlesNethery,using thestationeryof PeninsulaAutoMechan-icsLodge No. 1414, wroteRespondentthat the Unionrepresentedamajorityof themechanics,serviceadvisors/dispatchers, bodyand fender men, painters andapprenticesemployed byRespondent at Burlingame Saaband demanded that Respondent recognizethe Union asthe bargainingagent ofthose employees and requested ameeting for contract negotiations.On June 20,when Respondent began doing business asBurlingame Saab,and at all times materialthereafter, Re-spondentemployed only five employeesin the bargain-ing unit representedby the Union:Mechanics Parola,McKay, Smith, and Clark,and service writer Madamba.On a date somewherebetween June23 and June 29mechanicMcKay gaveRespondent'svice president/-generalmanagerQvale apetitionsigned by McKay,Clark,and Madamba.The petition which had been draft-ed and circulatedby McKay, readas follows:As of 6-2-88 theundersigned no longer grant ex-clusive representation to Pennisula[sic]AutomotiveMachinistsLodge No. 1414 150 SouthBoulevard,San MateoCa. for allactivities related to our em-ploymentby BurlingameSaab, 825 North SanMateo Dr. SanMateo, Ca.On June 30, after having considered the aforesaid peti-tion,the Respondent,through its attorney,responded toUnion RepresentativeNethery'sJune 28 requestfor rec-ognition and bargaining,by writing him a letter which,in pertinent part, stated:Burlingame Saab does not believe Machinists Lodge1414 represents a majority of its employees in an ap-propriate unit.Burlingame Saab bases it belief onobjective evidence received from its employees. Forthat reason,Burlingame Saab must decline your re-quest to recognize Machinists Lodge 1414, and mustalso decline your request for a meeting.B. Discussionand Conclusionary Findings1.The alleged misconductattributedto Qvaleand Alleea.Qvale's meetingwiththe mechanicsGeneral Counselcontends that during his June meet-ing with the mechanics,Respondent's vice president andgeneral manager, BruceQvale, told them he would ne-gotiatewith the Union, but wouldnot signa contract.General Counsel argues that by telling the mechanics hewould not sign a contract that Qvale violated Section8(a)(1)oftheAct.Iam persuaded,for the reasonsbelow,that this contention lacks merit.General Counsel relies upon mechanic Ronald Parola'stestimony that during the June meeting with the mechan-ics that Qvale, in answering a mechanic's question,stated"Iwill not sign a Union contract but I will negotiate."However,Qvale, whose testimonial demeanor was betterthan Parola's,denied making this statement.He testifiedthat in response to a mechanic's inquiry,he informed themechanics that when Respondent took over the oper-ationof thedealership,itwas starting without a unioncontract,explained to them that he did not intend toassume the current collective-bargaining contract in ex-istence between Cole European and the Union and as-sured them he would negotiate or bargainwith theUnion. Parola was unable to unequivocally deny Qvale'stestimony.Quite the opposite, at one point during cross-examination,he testified that Qvale's response to the me-chanic's question about the Union was worded in termsof not signing the existing collective-bargaining agree-ment between Cole European and the Union.AlthoughParola later repudiated this testimony, he ultimately re-luctantly conceded that he was unsure whether Qvaletold the mechanics he would not sign"the" rather than"a" union contract.Also relevantin evaluating Parola's testimony is thefailure of any one of the four mechanics, who testifiedabout Qvale's June meeting with the mechanics, to cor-roborate Parola's testimony that Qvale told the mechan-ics he would not sign a union contract.6Indeed,mechan-icRiedel,a witness for the General Counsel,corroborat-ed Qvale's account of what occurred. Riedel testifiedthat, in response to a mechanic's question about theUnion, Qvale stated he would negotiate with the Unionfor a new collective-bargaining agreement, but explainedto the mechanics that he would not sign the collective-bargaining agreement currently in effect between theUnion and Cole European.It is for the foregoing reasons that I find that the Gen-eralCounsel has failed to establishthatQvale told the6 CitingAlvin ! Bart &Co., 236 NLRB 242 (1978), the General Coun-sel argues I should credit the swornaffidavit givenby mechanic RussellMcKay to aBoard agent during the investigation of this case to theextent that it contradicts his testimony,by statingQvale told themechan-ics "I am not going to recognize the Union as the bargaining agent " Re-spondent argues thatMcKay's affidavitishearsay under the FederalRulesof Evidenceand argues that while the disputed statement con-tained in theaffidavitmay be considered for purpose of attackingMcKay's credibility,it is not admissiblefor the truthof the matter con-tained therein,where,as here,Respondenthas specifically objected tothe hearsay character of the affidavit I have notconsideredRespondent'scontention because after consideringMcKay's testimonial demeanor, con-sidering his testimony given during direct and cross-examination,consid-ering the contentsof his affidavit,and consideringthe recordas a whole,especially that none of the other witnesses corroboratedMcKay's state-ment thatQvale told themechanicshe would notrecognizethe Union, Iam not persuaded that the statement containedin his affidavitwas morereliable than his testimony and was what really occurredMoreover, Inote thatMcKay's statementthat Qvalesaid he would not recognize theUnion, does not jibewith Parola's testimony nor with the testimony ofany of theother witnesseswho testifiedconcerning this meeting BURLINGAME SAABmechanics that he would not sign a collective-bargainingcontract with the Union.b.Qvale allegedly tells Parola Respondent would notsign the union contractGeneral Counsel contends that shortly after Qvale'sJunemeetingwiththemechanics,he told mechanicParola Respondent would not sign the union contract,thereby violating Section 8(a)(1) of the Act. I am per-suaded,for the reasons below,that this contention iswithout merit.General Counsel relies on Parola's testimony that inJune, a few days after Qvale spoke to the mechanics as agroup,thatParola asked Qvale whether or not theywere going"to be in the Union,"and testified that in re-sponse Qvale stated,"virtually the same thing he said inthe insurance meeting[referring to Qvale'smeeting inJune with the mechanics],that he would not sign thecontract."As I have found supra,at his meeting with themechanics held earlier in June, Qvale explained to themechanics,including Parola, that although he intendedto negotiate for a contract with the Union,that he didnot intend to assume the current collective-bargainingagreement in existence between Cole European and theUnion. That this is what Qvale repeated to Parola, whenhe spoke to him a few days after the June meeting, is es-tablished by Parola's testimony that Qvale stated"virtu-ally the same thing" as he had previously stated to themechanics during the June meeting and by Parola's ad-mission that Qvale told him he would not sign "the"rather than"a" contract with the Union.In any event,even if Qvale only told Parola that he did not intend tosign "the" contract,when viewed in the context ofQvale's previous explanation to Parola and the other me-chanics, Parola must have realized that Qvale was nottalking in terms of an intent not to enter into a collec-tive-bargaining contract with the Union,but was merelyspeaking in terms of Respondent not agreeing to assumethe existing contract between the Union and Cole Euro-pean.c.Qvale'smeeting with the service writer andthe partsdepartment employeesGeneral Counselcontendsthatduring a June meetingwithservicewriterMadamba and parts department em-ployeesWing and Lopez,Respondent violated Section8(a)(1) of theAct, when Qvaleasked themif they ob-jected to working ina nonunionshopand stated he in-tended to make the shopnonunion.I am persuaded, forthe reasonsbelow, that thiscontention lacks merit.General Counselrelies onMadamba's testimony andpretrialaffidavit.'He testified thatduring a June meet-7Also in support of this contention General Counsel relies upon theaffidavit submitted to the counsel for the General Counsel I I days beforethe hearing by Wing,who, a few days before the hearing,was subpoe-naed by the General Counsel to testifyWing, however,failed to appearat the hearing.Thiswas no surprise to the General Counsel,who, 6 daysprior to the hearing,advised Respondent's counsel that because Wingwould be unavailable as a witness,the General Counsel,pursuant to sec.804(b)(5) of the Federal Rules of Evidence,intended to rely on portionof Wing's affidavit,which portion was summarized for the benefit for Re-spondent's counsel.Respondent objected to the admission into evidence233ing between himself,Wing, Lopez, and Qvale, whenWing or Lopez asked if they would be working, likeQvale'sSan Francisco employees,withouta union con-tract,Qvale responded by askingthemif they wouldmind beingemployedin a nonunionshop.In his pretrialaffidavitMadamba stated that duringthismeeting QvaleaskedMadamba,Lopez, and Wing if they objected towithdrawingfrom the Unionand working in a nonunionshopand advisedthem that Qvalewas nonunion in SanFrancisco and intended to makethis shopnonunionalso. 8Qvale specificallydenied making the aforesaid state-ments attributed to him.Rather he testified that in Junehe met once with Madamba,Wing, and Lopez, as agroup,and was questionedabout the shop's union statusand answered the question by using the samewords heused in answering a similar question during his Junemeetingwiththemechanics.As I havefound supra,during his meeting with the mechanics,Qvale told themhe intended to negotiate or bargainwith the Union, butdid not intendto assumethe currentcontract in existencebetweenCole Europeanand theUnion. Qvale also testi-fied thatduring his meeting with Madamba,Lopez, andWing,he was askedabout theunion situation at his SanFrancisco dealership and responded by stating that theSan Francisco dealership was still negotiatingwith theunion whichrepresentedthe servicedepartmentemploy-ees thereand that the union whichrepresentedthe partsdepartment employees in SanFranciscohad been decer-tified by the employees a few monthsearlier.Qvale's testimonial demeanor,which wasgood, wasbetterthanMadamba'swhen they gave theiraforesaid-testimony.It is for this reason thatI credit his testimonyand rejectMadamba's.of Wing's affidavit and I refused to admit it into evidence.The reason formy ruling was that the General Counsel failed to establish that Wing wasunavailable to testify within the meaning of Fed.R.Evid. 804. Thus, insupport of her contention that Wing was unavailable to testify,counselfor the General Counsel represented that Wing was in Mexico on a vaca-tion(Tr p. 135) Thereis no indication that Wing indicated to the coun-sel for the General Counsel by words or conduct that he would not beavailable to testify in this proceeding upon his return from vacationUnder the circumstances there is insufficient showing that Wing was un-available as a witness within the meaning of Fed.R Evid 8048 CitingAlvin J Bart ACo, supra,theGeneral Counsel argues Ishould credit the sworn affidavit given by Madamba to a Board agentduring the investigation of this case to the extent that it contradicts histestimony,by stating that Qvale asked Madamba,Lopez, and Wing ifthey objected to withdrawing from the Union and informed them he wasnonunion in San Francisco and intended to make this dealership nonunionalsoRespondent argues that Madamba's affidavit is hearsay under theFederal Rules of Evidence and that while the statements contained in theaffidavitmay be considered for purposes of attacking his credibility, theyare inadmissible for the truth of the matter,where, as here,Respondentspecifically objected to the hearsay character of the affidavit.Ihave notconsidered Respondent's contention because after considering Madamba'stestimonial demeanor, considering his testimony given during direct andcross-examination,considering his explanations for the contradictions be-tween his testimony and affidavit,and considering the record as a whole,particularly the lack of testimony corroborating the matters relied uponin his affidavit,Iam not persuaded that the statements contained in Ma-damba's affidavitwere more reliable than his testimony and were whatreally was stated 234DECISIONS OF THENATIONALLABOR RELATIONS BOARDd. Allee speaks to Parola about Respondent'sbenefit planGeneral Counsel contends that in June Respondentviolated Section 8(a)(1) ofthe Actwhen Service Manag-er Allee told mechanic Parola he had to withdraw fromthe Union in order to be eligible for Respondent's newpension plan and that later in June asked Parola if he hadwithdrawn from the Union and again informed Parolathat his pension coverage under Respondent's plan wasconditioned upon his withdrawal from the Union. I ampersuaded,for the reasons below,that this contentionlacks merit.General Counsel relies upon Parola's testimony, de-scribed in detail supra, that shortly after Respondent'sJune 20 takeover of the dealership,Allee told him Re-spondent"could not pay into two pension plans"and"therefore I could not be in the Union," and his furthertestimony that a few days before July 1, Allee told himthat because Respondent could not pay into two pensionplans Parola had to be out of the Union by July 1. Allee,on the other hand, specifically denied making the afore-said statements Parola attributed to him.Rather Allee, asdescribed in detail supra,testified that late in June,during the only conversation he had with Parola aboutthe Respondent's benefit plans, he spoke to Parola aboutcompleting the paperwork if he wanted to participate inthose plans and told him that Respondent wanted to startits 401K pensionplan by July 1 andif Parola intended tosign up for that plan,he would have to notify Respond-ent's office manager.Allee's testimonial demeanor, whichwas good,was better than Parola's.It is for this reasonthat I credit Allee's and reject Parola's above-describedtestimony.9In evaluating Allee's and Parola's aforesaid testimony,Ihave also considered that General Counsel's witnessSmith,amechanic employed by Respondent, did notcorroborate Parola's testimony.As described in detailsupra, during the same period of time Allee had his con-versation with Parola about Respondent's benefit plans,Allee spoke to Smith concerning the same subject. SmithtestifiedAllee told him he needed to fill out the paper-work for Respondent's new benefit plans and further tes-tified that the only other thing Allee stated to him at thetimewas, "You can't have both plans, both the Unionone and the new company plan, so you'd better make upyour mind what you want to do." There is nothing inthe record to explain why Allee would condition Paro-la'sparticipation inRespondent'sbenefit plans on hiswithdrawal from the Union,but not impose the samecondition upon Smith's participation in those plans.109 1 also reject Parola's further testimony that on July 1, in Allee's pres-ence,Vice President/GeneralManager Qvale asked Parola if he hadwithdrawn from the Union,asked why Parola had withdrawn from theUnion,and that Qvale became very upset when Parola told him Alleehad instructed him to withdraw from the Union. As described in detailsupra,Qvale gave a significantly different description of what occurredwhen he spoke to Parola on this occasion and his testimony in effect con-tradictedParola'saforesaid testimonyQvale's testimonial demeanor,which was good,was better than Parola's.It is for this reason that Ireject Parola's aforesaid testimony10 I considered that on June 30 both Parola and Smith withdrew frommembership in Local Lodge 1414. This,however, does not warrant theinference that Respondent had informed them it was conditioning theire.Qvale's mid-July conversation with SmithGeneral Counsel contends that Vice President/GeneralManager Qvale,during a mid-July conversation with me-chanic Smith,violated Section 8(a)(1) of the Act by tell-ing Smith that Qvale would not sign a contract with theUnion.I am persuaded,for the reasons below,that thiscontention lacks merit.As described in detail supra, Smith,a witness for theGeneralCounsel,testified that inmid-July he com-plained to Qvale that he did not think it was fair for theemployees to have lost a $1-an-hour pay raise by leavingthe Union, that Qvale answered by stating this was theway the things were going to be, and that was the end ofthe conversation.As described in detail supra, Smith's aforesaid testimo-ny conflicts with his pretrial affidavit which,in pertinentpart, states that in response to Smith'smid-July com-plaint about the employees'loss of the $1-an-hour payraisewhich had been due them under the successor em-ployer's contract with the Union, that Qvale respondedby stating:..you can stay in the union if you want but youwon't get 1.00 wage increase and I won'tsign aunion contract."Qvalemight have just stated "Iwon't sign a contract."He meant a union contract.Icannot recall if he specifically used the term'union' but that is what he meant.CitingAlvin J. Bart & Co.,supra, the General Counselargues I should credit the sworn affidavit submitted bySmith to a Board agent during the investigation of thiscase to the extent it contradicts his testimony,by statingthatQvale told him he did not intend to sign a unioncontract.Respondent'argues that Smith'saffidavit ishearsay under the Federal Rules of Evidence and arguesthat while the disputed statement contained in the affida-vitmay be considered for purposes of attacking Smith'scredibility,it is not admissible as evidence of the truth ofthe matter when,as here, Respondent has specifically ob-jected to the hearsay character of the affidavit.Considering Smith's testimonial demeanor,consideringhis testimony as a whole, considering the contents of hisaffidavit,and consideringthe recordas a whole, in par-ticular the lack of credible evidence to establish that anyrepresentative of Respondent,including Qvale, made astatement to an employee like the statement contained inSmith's affidavit,Iam not persuaded that the statementcontained in Smith's affidavit was more reliable than histestimony and was what really occurred. t t In any event,eligibility to participate in Respondent's benefit plans on their withdrawalfrom union membership.Smith's testimony, supra,does not support thisinference, and the record as a whole indicates the likelihood that Parolaand Smith withdrew from the Union because they knew Respondent didnot intend to pay them the $1-an-hour pay raise called for by the prede-cessor employer's contract with the Union or continue the health andpension benefit provisions of that contract I also note that it was on theday that Parola and Smith withdrew from the Union that Respondent, asdescribed infra,announced its refusal to recognize the Union as the em-ployees' collective-bargaining representativei 1 In view of this conclusion I have not considered Respondent's con-tention that, under the circumstances of this case, it was impermissible forContinued BURLINGAME SAABeven if in mid-July Qvale toldSmith thatQvale did notintend to sign a contractwiththe Union,this statementdid not violate Section 8(a)(1) ofthe Actbecause, as Ihave found infra, Respondent at that time was not legal-ly obligated to recognize and bargainwiththe Union.Ultimate ConclusionsHaving found,supra, that the General Counsel failedto establish that Qvale and Allee engaged in any of themisconduct attributed to them in paragraph 7 of thecomplaint,as amended,and having also found that evenifQvalehad engaged in some of the alleged misconductattributed to him that it would not have constituted aviolation of Section 8(a)(1) ofthe Act,I shall recom-mend the dismissal of the complaint's allegations insofaras they allege Respondent violated Section 8(a)(1) of theAct by virtue of Qvale's and Aliee's conduct.2.The allegedrefusal to bargainAs I have found supra, when Respondent on June 20took over the operation of thebusinessinvolved hereinas the successor-employer of Cole European, it was obli-gated under Section 8(a)(5) of the Act to treat the Unionas an incumbent union and to recognize and bargain withitas the collective-bargaining representative of Respond-ent's mechanics and service writers, unless it demonstrat-ed either that the Union no longer enjoyed majority sup-port on the date of its refusal to bargain or that it had agood-faith doubt of the Union's continued majority sup-port.Westwood Import Co.,251 NLRB 1213, 1225 fn. 21(1980).Respondent takes the position that on June 30 itwas privileged to withdraw recognition from the Unionand refuse to bargain with the Union because of itsgood-faith doubt of the Union's continued majoritystatus.In this regard the Board inHearstCorp.,281NLRB 764 (1986), set forth the following statement oflongstanding legal principles:It is well settled that an employer may not lawfullywithdraw recognition from an incumbent union be-cause of an asserteddoubt of theunion's continuedmajority status unless the assertion of doubt is basedon objective considerations sufficient to afford theemployer a reasonable ground for believing that itsemployees no longer desire to be represented by theunion.The asserted doubt, however, may not beraised in the context of any employer activitiesaimed at causing employee disaffection with theunion.Decertification petitions. . .willgenerally besufficient to cast doubt on a union's continued ma-jority status if signed by a majority of the employ-ees, and willaffordan employer a reasonable basisfor withdrawing recognition from a labor organiza-tion, provided that, prior thereto, the employer hasnot engaged in conduct designed to undermine em-ployee support for, or cause their disaffection with,the union. [Citations omitted.]me to consider Smith's affidavit for the purpose of making findings as tothe truth of the disputed matter asserted therein235In the instant case, as I have found supra, on June 30Respondent withdrew recognition from the Union andrefused to bargain with the Union based on a petitionsigned by a majority of Respondent's employees repre-sented by the Union, which stated that the employees.,no longer grant exclusive representation to PeninsulaAutomotive Machinists Lodge No. 1414 for all activitiesrelated to[their]employment by [Respondent.]" As Ihave found supra, there is insufficient evidence to estab-lish that Respondent engaged in any of the unfair laborpractices,alleged in the complaint,thus tainting the peti-tion.Nor is there evidence that the petition was other-wise tainted by Respondent'sconduct.Under the cir-cumstances I find that Respondent's refusal to recognizeand bargain with the Union was predicated on a good-faith and reasonably grounded doubt, supported by ob-jective considerations,of the Union'smajority status. Itherefore find that by its refusal to recognize and bargainwith the Union on June 30,Respondent did not violateSection 8(a)(5) and(1) of the Act, as alleged in the com-plaint.In concluding the petition signed by the employees af-forded Respondent a reasonable basis for questioning theUnion'smajority status, I considered the Union's conten-tion that the petition did not provide a reasonable basisfor questioning the Union'smajority status because itnamed only PeninsulaAutoMechanics,Lodge No. 1414.In this regard the record reveals that Respondent's me-chanics and service writers were jointly represented forpurposes of collectivebargainingby two labororganiza-tions affiliatedwith the International Association of Ma-chinists;PeninsulaAutoMechanics,Lodge No. 1414 andDistrict Lodge No. 190. The employees' petition, howev-er,was worded in terms of just PeninsulaAutoMechan-ics,Lodge No. 1414. Nevertheless,by advising Respond-ent that a majority of the unit employees no longerwanted to be represented by PeninsulaAutoMechanicsLodge No. 1414, the petition was sufficient to afford Re-spondent a reasonable basis for doubting the majoritystatus of the employees'joint-bargaining representatives.For, Respondent was not obligated under Section 8(a)(5)of the Act to recognize and bargain with either Penin-sula Auto Mechanics, Lodge No. 1414 or District LodgeNo. 190;itwas obligated to recognize and bargain withboth of thoselabor organizationsjointly.Therefore, themention of just one of the joint bargaining representa-tives in the petition was sufficient to give Respondent areasonable doubt of the joint representatives' majoritystatus.Ialso reject the Union's further contention that Re-spondent may not rely upon the petition for questioningtheUnion'smajority status because the petition wastainted by Respondent's illegal unilateral changes in theemployees'initial terms and conditions of employmentwhen, on June 20,Respondent took over the businessfrom the predecessor employer. This contention lacksmerit for these reasons: (1) The complaint does notallege that Respondent violatedthe Actby unilaterallysetting the unit employees'initial terms and conditions ofemployment or by otherwise unilaterally changing theemployees'terms and conditions of employment, and, 236DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDafter considering amending the complaint to include suchan allegation,counsel for the General Counsel decidedagainst doing so. (2) It was not until all of the parties tothis proceeding had concluded presenting their cases andhad rested, that the Union for the first time announced itwas taking the position that the employees'petition hadbeen tainted by Respondent'sunilateral change in theemployees'initial terms and conditions of employment,thus Respondent was not afforded a fair opportunity toprepare for and to litigate this issue. (3) Thequestion ofwhether Respondent violated the Act by unilaterallychanging the employees'terms and conditions of em-ployment when it took over the predecessor employer'sbusiness was not in fact litigated during this proceeding.(4)Assuming for the sake of argument that the matterwas fully and fairly litigated,there is insufficient evi-dence to establish that Respondent,as contended by theUnion, violated the Act by unilaterally changing employ-ees' terms and conditions of employment when it tookover the business and set the employees'initial terms andconditions of employment.On the foregoing findings of fact and conclusions oflaw, and on the entire record,I issue the following rec-ommended 1 zORDERThe complaint is dismissed in its entirety.12 If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall,as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses